DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/4/2022 has been entered. Claims 1-17 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/049221, hereinafter Sullivan.
Regarding claim 1, Sullivan teaches a method for collecting and analyzing osmolarity in a bodily fluid (abstract and paragraph [012]), comprising: contacting an absorbent material (item 103) on a sensor with said bodily fluid (paragraph [065]), wherein said sensor comprises a substrate (paragraph [065]) and a screen printed electrode (paragraph [065], the electrode being screen printed is considered but not 
Regarding claim 2, Sullivan teaches wherein said bodily fluid is tear fluid (paragraph [011]).
Regarding claim 6, Sullivan teaches wherein said fluid is salvia or urine (paragraph [052]).
Regarding claim 7, Sullivan teaches a method for analyzing osmolality in a bodily fluid sample (abstract and paragraph [012]), comprising measuring an electrochemical impedance of said bodily fluid sample with a device to determine osmolality (paragraph [065]), wherein the device comprises a screen printed electrode (paragraph [065], the electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired).
Regarding claim 8, Sullivan teaches wherein said fluid is blood serum (paragraph [052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1, 2, 6-8, 12, 13, 15 and 16 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of United States Application Publication No. 2010/0291611, hereinafter Bolbot.
Regarding claim 1, Sullivan teaches a method for collecting and analyzing osmolarity in a bodily fluid (abstract and paragraph [012]), comprising: contacting an absorbent material (item 103) on a sensor with said bodily fluid (paragraph [065]), wherein said sensor comprises a substrate (paragraph [065]) and an electrode (paragraph [065]) operably configured to provide an electrochemical impedance measurement of said bodily fluid (paragraph [065]), and measuring an electrochemical impedance of said bodily fluid to determine osmolarity (paragraph [065]).
If it is determined that the electrode being screen printed is pertinent to patentability, then Sullivan would fail to teach this limitation.
Bolbot teaches an assay in which electrodes are deposited by screen printing on the substrate (Bolbot, paragraph [0535]).
Examiner further finds that the prior art contained a device/method/product (i.e., screen printing an electrode) which differed from the claimed device by the substitution of component(s) (i.e., metal evaporation of electrodes) with other component(s) (i.e., screen printing of electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., metal evaporation of electrodes with screen printing of electrodes), and the results of the substitution (i.e., forming electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the metal evaporation of electrodes of 
Regarding claim 2, Sullivan teaches wherein said bodily fluid is tear fluid (paragraph [011]).
Regarding claim 6, Sullivan teaches wherein said fluid is salvia or urine (paragraph [052]).
Regarding claim 7, Sullivan teaches a method for analyzing osmolality in a bodily fluid sample (abstract and paragraph [012]), comprising measuring an electrochemical impedance of said bodily fluid sample with a device to determine osmolality (paragraph [065]), wherein the device comprises an electrode (paragraph [065]).
If it is determined that the electrode being screen printed is pertinent to patentability, then Sullivan would fail to teach this limitation.
Bolbot teaches an assay in which electrodes are deposited by screen printing on the substrate (Bolbot, paragraph [0535]).
Examiner further finds that the prior art contained a device/method/product (i.e., screen printing an electrode) which differed from the claimed device by the substitution of component(s) (i.e., metal evaporation of electrodes) with other component(s) (i.e., screen printing of electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., metal evaporation of electrodes with screen printing of electrodes), and the results of the substitution (i.e., forming electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the metal evaporation of electrodes of reference Sullivan with screen printing of electrodes of reference Bolbot, since the result would have been predictable.
Regarding claim 8, Sullivan teaches wherein said fluid is blood serum (paragraph [052]).
Regarding claim 12, modified Sullivan, as described above, teaches all limitations of claim 1; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a multiplicity of screen printed layers of conductive inks.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multiplicity of layers including a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).
Regarding claim 13, modified Sullivan, as described above, teaches all limitations of claim 1; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a screen printed layer of a conductive carbon ink, a conductive silver chloride ink and an insulating material.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).
Regarding claim 15, modified Sullivan, as described above, teaches all limitations of claim 7; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a multiplicity of screen printed layers of conductive inks.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multiplicity of layers including a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be 
Regarding claim 16, modified Sullivan, as described above, teaches all limitations of claim 7; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a screen printed layer of a conductive carbon ink, a conductive silver chloride ink and an insulating material.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan with or without Bolbot in view of P. Versura, V. Profazio & E. C. Campos (2010) Performance of Tear Osmolarity Compared to Previous Diagnostic Tests for Dry Eye Diseases, Current Eye Research, 35:7, 553-564, DOI: 10.3109/02713683.2010.484557, hereinafter Versura.
Regarding claim 3, Sullivan with or without Bolbot teach detecting an indication of dry eye, wherein dry eye is indicated by a measured osmolarity (paragraph [053]).
However, they fail to each the osmolarity range in which dry eye is indicated.
Versura teaches that tear osmolarity of 305 mOsm/L is utilized as a cut-off value for dry eye, with 309 mOsm/L being a cut-off for moderate dry eye based upon a study regarding dry eye and the determined osmolarity of the dry eye (Versura, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized 305 mOsm/L as a cut-off for the determiniation of dry eye because studies show that osmolarities greater than 305 mOsm/L are an indication of dry eye (Versura, abstract).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan with or without Bolbot and Versura as applied to claim 4 above, and further in view of United States Application Publication No. 2010/0310622, hereinafter Chauhan.
Regarding claim 5, Sullivan with or without Bolbot and Versura teach all limitations of claim 4, however, they fail to teach the method of treating the dry eye.
Chauhan teaches wherein said treating includes the insertion of a punctual plug (occlusion) to block tear draining so that the patient can have relief from dry eye by increasing the availability of medications applied to the patient’s eyes (Chauhan, paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized punctual occlusion as the treatment for dry eye because it would increase the availability of medications applied to the patient’s eyes (Chauhan, paragraph [0031]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan with or without Bolbot in view of United States Application Publication No. 2016/0120438, hereinafter Cima.
Regarding claims 9-11, Sullivan with or without Bolbot teach the detection and determination of diseases and conditions relating the osmolarity of tears (paragraph [055]) and the measuring of the osmolarity of blood (paragraph [052]). However, they fail to teach what the measuring of the osmolarity of blood can indicate and then treatment of the condition and increasing fluid intake for dehydration and increasing salts for overhydration.
Cima teaches the measuring of blood serum osmolality and that serum osmolality between 278-300 mOsm/kg is normal (Cima, paragraph [0053]), serum osmolality greater than 300 mOsm/kg indicates dehydration (Cima, paragraph [0054]) and serum osmolality greater lower than 278 mOsm/kg indicates overhydration (Cima, paragraph [0055]) so that treatment for the patient can then be determined if the patient has a hydration imbalance (Cima, paragraph [0116]) and if the patient is dehydrated increasing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined that normal osmolality is between 275-295 mOsm/kg and values above that indicate dehydration and values below indicate overhydration and then treating dehydration by increasing the fluid intake of the patient because it would would allow for efficient treatment of the patient to be determined if the patient has a hydration imbalance (Cima, paragraphs [0116]-[0118]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Bolbot as applied to claim 13 above, and further in view of WO 2015/188107, hereinafter Labelle.
Regarding claim 14, Sullivan and Bolbot teach wherein the screen printed electrode comprises a multiplicity of screen printed layers of inks, the multiplicity of screen printed layers comprising an ordered arrangement of the conductive carbon ink, the conductive silver chloride ink, the insulating material (see supra).
However, Sullivan and Bolbot fails to teach a conductive mesoporous carbon ink layer.
Labelle teaches an electrochemical sensor in which a mesoporous carbon electrode is utilized as a mesoporous carbon electrode produces a remarkable increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a mesoporous carbon ink layer to the device of Sullivan because it would increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Bolbot as applied to claim 16 above, and further in view of Labelle.
Regarding claim 17, Sullivan and Bolbot teach wherein the screen printed electrode comprises a multiplicity of screen printed layers of inks, the multiplicity of screen printed layers comprising an ordered 
However, Sullivan and Bolbot fails to teach a conductive mesoporous carbon ink layer.
Labelle teaches an electrochemical sensor in which a mesoporous carbon electrode is utilized as a mesoporous carbon electrode produces a remarkable increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a mesoporous carbon ink layer to the device of Sullivan because it would increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Sullivan does not teach the electrode is screen printed is not found persuasive. The electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired and therefore, Sullivan still anticipates the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796